Exhibit 10.10
[ex99-20.jpg]
1690 South Congress Ave,, Suite 200
Delray Beach, FL 33445




For Settlement Purposes Only




March 7, 2012


Stanley Black & Decker, Inc.
1000 Stanley Drive
New Britain, Connecticut 06053
Attention: Donald Riccitelli


Re: Appeal of CRA Tax Assessment and Loan of Tax Payment in Respect of Part I
Income Tax Assessment


Dear Sir:


This letter is intended to be a non-binding analysis and discussion relating to
certain global settlement issues that have been discussed between the parties
over the past few weeks. Except in relation to repayment of the Loan, each of
the parties expressly reserves its rights and defenses that it may have,
contractually and under law and equity, to pursue or take any action or assert
any position that may be inconsistent with or contrary to any of the statements
or positions reflected herein.


We refer to the Stock Purchase Agreement entered into between Stanley Black &
Decker, Inc. (then known as The Stanley Works) (“Purchaser”) and PositiveID
Corporation (then known as VeriChip Corporation ) (“Seller”) relating to the
sale and purchase of XMark Corporation (the “Company”) and dated as of May 15,
2008 (the “Purchase Agreement”). Unless otherwise indicated, capitalized terms
that are not defined herein have the meanings assigned to them in the Purchase
Agreement.


The Canada Revenue Agency (“CRA”) has been conducting an audit (the “Audit”) of
the Company's tax years ended December 31, 2006 and 2007, and July 17, 2008. The
tax issues raised in the Audit related to a Part I income tax adjustment due to
disallowed management fees and the alleged under-statement of non-deductible
meals and entertainment expenses , as well as a Part XIII withholding tax
imposed on deemed dividend payments in respect of the disallowed management
fees. On November 9,2011, our representative received a revised proposal of
adjustment from the CRA with respect to the Part I income tax issues, and a
potential assessment with respect to the Part XIII withholding tax issues.


The CRA and the Ministry of Revenue of the Province of Ontario (the “Ministry”)
issued notices of reassessment, along with explanations and calculations of
interest, confirming the proposed adjustments. The CRA Notices of Reassessment
for the December 31, 2006 and December 31, 2007 taxation years were dated
December 9, 2011. The CRA Notice of Reassessment for the July 17, 2008 taxation
year was dated December 12, 2011. The Ontario Notices of Reassessment for the
aforementioned taxation years were dated November 16, 2011 and were specified
assessments which rely on the CRA Notices of Reassessment and for which no
objection is permitted. The total net amount of the Part I income tax
reassessments for the Company's taxation years ended December 31, 2006 and 2007,
and July 17, 2008, including both provincial and federal reassessments, and
interest, is C$1,385,415.10. The Company has not yet received any Part XIII
reassessments.


Pursuant to Section 5.8(d)(iii) of the Purchase Agreement, we have the right, at
our own cost, to control the conduct of a Contest relating to a Tax matter
arising in a period ending on or before the Closing Date. We have exercised this
right, and our representatives have been involved in discussions with the CRA
regarding the Audit. We will consult with you and allow you to participate in
any such proceeding, and no settlement or other disposition of any claim for Tax
shall be agreed to without your prior written consent.


 
1

--------------------------------------------------------------------------------

 
 
We intend to appeal the Part I and Part XIII income tax reassessments of the CRA
and the Ministry in respect of the management fees disallowed. The due date for
the CRA Notices of Objection is March 8, 2012 for the December 31, 2006 and
December 31, 2007 taxation years and March 12, 2012 for the July 17, 2008
taxation year. We acknowledge that in accordance with the provisions of
subsection 225.1(7) of the Income Tax Act [Canada] one-half of the federal
amounts so assessed in respect of the Part I tax must be remitted within 90 days
after the date of the mailing of the notice of reassessment. Moreover,
collection action by the CRA for the remaining federal liability will be held in
abeyance pending the outcome of the appeal but interest will continue to accrue
on such outstanding amounts. With respect to the Part XIII tax, one hundred
percent of the tax and interest would be due immediately notwithstanding the
filing of an objection. With respect to the Ontario reassessment, in accordance
with the provisions of section 81 of the Corporations Tax Act [Ontario] one
hundred percent of the tax and interest is now due notwithstanding the filing of
an objection.


We acknowledge that the reassessment of tax and interest in respect of the meals
and entertainment expenses is now due, and we do not intend to file an appeal in
respect of this reassessment.


Accordingly, notwithstanding our intent file an appeal, and regardless of the
substantive merits of the tax claims, we acknowledge that the Company must make
a Tax payment of C$948,473.40, prior to March 8, 2012 (the “Upfront Payment”).


Pursuant to Section 5.8(a)(ii) of the Purchase Agreement, any Taxes imposed with
respect to the Company's tax years ended December 31,2006 and 2007, and July
17,2008, are defined as “Pre-Closing Period Taxes.” Pursuant to Section
8.1(a)(vi)(A) of the Purchase Agreement, Seller has agreed to indemnify
Purchaser and the Company from and against any Losses arising out of or relating
to any Pre-Closing Period Taxes. Accordingly, we hereby acknowledge that we are
required to indemnify Purchaser and the Company for any Taxes paid by the
Company in respect of the Audit. We also note that Seller and Purchaser are not
currently in agreement on the application of certain scientific research
investment tax credits accrued in Tax periods prior to the Closing Date and
utilized in Tax periods after the Closing Date to reduce Taxes for Tax periods
after the Closing Date, and Seller reserves the right to argue or contend at any
subsequent stage or proceeding, without prejudice, as to how such credits should
be applied. Such argument or contention shall be without prejudice to Seller and
the statements or positions taken by Seller herein shall be inadmissible in any
court or arbitration.


We hereby request that you make the Upfront Payment (or cause the Company to
make the Upfront Payment) in an amount equal to C$948,473.40 to the CRA.
Notwithstanding the fact that the Upfront Payment, once paid, will constitute a
Loss subject to immediate indemnification under Section 8.1 (a)(vi)(A) of the
Purchase Agreement, we hereby request that you not seek immediate
indemnification. Instead, we ask that you advance the Upfront Payment as a loan
to us (the “Loan”). We agree to repay the amount of the Upfront Payment, plus
interest accruing at the rate of five percent per annum, compounded monthly. The
schedule of payments is listed below in Annex A.


If, on or prior to June 1, 2012, we reach a successful settlement of the Audit,
and the Upfront Payment, plus applicable interest, is repaid to Purchaser or to
the Company by the CRA and the Ministry, the proceeds received shall be for the
account of Purchaser or the Company, and the Loan shall be treated as settled.
If the Upfront Payment is not repaid by the CRA on or prior to May 1, 2014, and
we have repaid the Loan in full, plus interest, in accordance with the schedule
listed in Annex A, then any proceeds of the Upfront Payment repaid by the CRA,
including any interest, shall be for our account. To the extent that the matter
is resolved and the Upfront Payment, plus applicable interest, is repaid to
Purchaser or to die Company by the CRA and the Ministry at any time between June
1, 2012 and May 1, 2014, the proceeds shall be first applied to the outstanding
Loan principal balance plus interest accruing from the previous monthly payment
date, with the remainder flowing to the Seller.


Very truly yours,


PositiveID Corporation


By:
/s/ William J. Caragol
Name:
William J. Caragol
Title:
Chief Executive Officer





Enclosures


cc: Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Ethan Klingsberg, Esq.
Attention: Sheldon Alster, Esq.


Holland & Knight LLP (formerly located at One East Broward Boulevard, Suite
1300)
515 East Las Olas Boulevard, Suite 1200
Fort Lauderdale, Florida 33301
Attention: Tammy Knight, Esq.


 
2

--------------------------------------------------------------------------------

 

Annex A


Payment Date
Payment Amount (Canadian Dollars)
June 1, 2012
C$41,917.18
July 1, 2012
C$41,917.18
August 1, 2012
C$41,917.18
September 1, 2012
C$41,917.18
October 1, 2012
C$41,917.18
November 1, 2012
C$41,917.18
December 1, 2012
C$41,917.18
January 1, 2013
C$41,917.18
February 1, 2013
C$41,917.18
March 1, 2013
C$41,917.18
April 1, 2013
C$41,917.18
May 1, 2013
C$41,917.18
June 1, 2013
C$41,917.18
July 1, 2013
C$41,917.18
August 1, 2013
C$41,917.18
September 1, 2013
C$41,917.18
October 1, 2013
C$41,917.18
November 1, 2013
C$41,917.18
December 1, 2013
C$41,917.18
January 1, 2014
C$41,917.18
February 1, 2014
C$41,917.18
March 1, 2014
C$41,917.18
April 1, 2014
C$41,917.18
May 1, 2014
C$41,917.18

 